DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites the limitations “receiving or determining a plurality of performance profiles”, “receiving a request for system resources”, “determining a system resource for processing”, “assigning the system resource”, “receiving result data”, and “updating a performance profile.”  These recited steps, under the broadest reasonable interpretation, cover performance of the steps in the human mind.  For example, “receiving or determining a plurality of performance profile…”, “receiving a request…” and “receiving result data…” in the context of the claim encompasses a user making a manual access.  It is nothing more than information gathering.  Similarly, “determining a system resource…”, “assigning…”,  and “updating…” in the context of the claim encompass the user manually performing the scheduling steps by performing a basic analysis.  While the claim does specify the use of “at least one processor” in the carrying out of each step, the examiner would note that the use of a processor to carry out the scheduling steps amounts to nothing more than the use of a generic computing device to carry out a mental process that could be performed by a person, mentally or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The device performing these steps is recited at a high-level of generality (i.e., as generic computer components performing the generic computer functions) such that they amount to no more than mere instructions to apply the judicial exception using generic computer components.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claims 2-7 are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above. The claims are dependent on Claim 1, but do not add any feature or subject matter that would solve the non-statutory deficiencies of Claim 1.  For instance, Claims 2-7 recite either further clarifications (as in claim 2’s description of the nature of the performance profiles, claim 3’s description of the nature of the resources, claim 4’s limitations on the quality of service requirement, claim 5’s use of queues and priorities, and claim 7’s clarification that the two resources are the same, or further mental steps (such as claim 6’s repetition of the same steps again from claim 1) which fail to make the claims any less abstract and thus are not additional to the abstract idea.  Claims 2-7 do not add any steps or elements, when considered both individually and as a combination, that would convert claim 1 into patent-eligible subject matter.
Claims 8-14 are system claims with the same limitations as claim 1 and its dependents, citing only additional generic computer components performing the generic computer functions (“one or more processors”).  Thus, it is rejected for the same reasons.
Claims 15-20 are computer-readable medium claims with the same limitations as claim 1 and its dependents, again only adding generic computer components performing the generic computer functions (“computer program product comprising at least one non-transitory computer-readable medium having program instructions…executed by at least one processor”).  Thus, it is again rejected for the same reasons.
Claims 1-20 are therefore not drawn to patent-eligible subject matter as they are directed to an abstract idea without significantly more.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762. The examiner can normally be reached M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196